                    Case 1:18-cr-00454-CMH Document 64-2 Filed 10/28/19 Page 1 of 3 PageID# 284
7-1   LIMS   Rev    10-2-17

                                                                             UNCLASSIFIED




                                   P
                                                                                                                          2501      Investigation    Parkway
                               1 0A          FBI Laboratory                                                                     Quantico      Virginia 22135


                                                                                                                                       4940     Fowler   Road

                                                                                                                              Huntsville   Alabama       35898

                                                                         LABORATORY REPORT

               To          Department             of State                               Date August         6   2018

                           DSDO OSI
                           Attn           SA   Jose   M   Gonzalez SA-20                 Case   ID   No   HQ-2541795
                               1801      N     Lynn   Street


                           Washington             DC       20522-2008                    Lab    No   2018-00267 10



               Communication s                        January    25 2018 May 29 2018

               Agency              Reference s        PR-2017-00169


                   Subj   ect s                       Isaac    Gibbons

               Victim s


               Discipline s                           DNA
               FBI Laboratory Evidence                  Designator s


               Item 9                             Fingernail scrapings from                                             DOS     Item    11
               Item        10                     Panties from                                       DOS     Item   11
               Item        I   I                  Shirt   from                                  DOS       Item    3-3
               Item        14                     Underwear       from Isaac Gibbons        DOS      Item    3-8
               Item        15                     Paper towels from kitchen         trash   DOS       Item   9
               Item        17                     Buccal sample from

                   The items           listed   above     were subjected    to   serological    testing   and or nuclear deoxyribonucleic                   acid

                   DNA             typing using        short   tandem repeats    STRs
                                                                                            1




               RESULTS OF SEROLOGICAL AND NUCLEAR DNA EXAMINATIONS

                                    The   DNA     results      from                         were also compared           to   the   DNA       results    from

               items 2 and 4 previously                        reported under    FBI   Laboratory     Number 2018-00267-5                in   the report

                   dated       April      23 2018




               Pagel               of3
                                                                             UNCLASSIFIED




                                                                                                                                                                 US-00000992
 Case 1:18-cr-00454-CMH Document 64-2 Filed 10/28/19 Page 2 of 3 PageID# 285
                                                                   UNCLASSIFIED


Item 2 va2inal swabs



           Male and female                     DNA     was   detected     in   item   2


           The       DNA        unlike                          obtained from item 2        is   consistent with originating from a

single    male individual and                   is   suitable    for   comparison      purposes




Item 4 oral swabs


           Female          DNA           is   present in item      4 No    DNA        typing results unlike                        were
obtained from item                   4



Item 9 fin2ernail scrapin2s


           A mixture             of male and female               DNA     was obtained from item            9 No     other       DNA   typing

results   unlike                               were obtained from item            9



Item 10 panties Item 11 shirt and Item 15 paper towels



           Items       10       11   and 15 were examined                for   the presence      of   semen however          none was
            2
detected




Item 14 swabbin2 from inside front crotch                                  area of underwear


           Item       14   is   consistent with originating from a single male individual                            and    is   suitable   for


comparison           purposes




Database        Entry Information


           The       DNA results obtained from the tested items are not                               eligible for   entry into the
Combined            DNA Index System CODIS If future comparisons                                      are   requested   a    known     blood      or

buccal    saliva sample from the subject should be submitted


           No       other serological                or nuclear    DNA     examinations       were conducted




Page 2 of       3




2018-00267-10

                                                                   UNCLASSIFIED




                                                                                                                                                   US-00000993
    Case 1:18-cr-00454-CMH Document 64-2 Filed 10/28/19 Page 3 of 3 PageID# 286
                                                                 UNCLASSIFIED


Methods Limitations



The following         methods and             limitations        apply to the resultsconclusions                     provided     in   the results

section s of        this   report and         are    referenced by number in the body of the text for clarity


1

    The GlobalFilerg             PCR        Amplification        Kit includes      a   Y     indel amelogenin and                DYS391        loci as

well as the autosomal                 STR     loci   D3SI358          vWA      D16S539            CSFIPO TPOX               D8SI 179 D21            SI   1
D18S51 D2S44I D19S433 THOI FGA D22SIO45 D5S818 D13S317 D7S82O SE33
DIOS 1248 DI S 1656 D12S391 and D2S 1338 The Y indel amelogenin and DYS391 loci                                                                     are

used   for   sex determination                 PCR     amplification kits are used to perform polymerase                               chain

reaction     PCR       at   the described loci



2
    This conclusion         is    based      on the    results    of the acid phosphatase                 test and or the results of the

microscopic         examination             for a sperm cell           Semen from azoospermic                   eg      vasectornized          males

may    not be detected            on items subjected             to   microscopic        examinations           only      Insufficient      quality

and or quantity        of biological material                 may     affect   the ability to detect            semen




REMARKS

             Item 9   may be           suitable      for male specific         Y-STR        testing



             The work described                in this
                                                         report was conducted                at   the Quantico Laboratory                This report

contains the        opinions          and   interpretations       of the issuing examiner                 and   is   supported by records

retained in the       FBI        files      The submitted items           will   be returned         to    you under separate cover                 For

questions about        the content            of this report please            contact      Forensic Examiner Brandon                    McCollum
at                               For questions about the               status    of your submission including any remaining

forensic     examinations please contact                      Doug     Hildebrand           at




             In   addition       to   the evidence       in   the case the       DNA        Casework Unit has generated                   secondary

evidence      that will      also be returned to                      The secondary evidence                 can be found         in a   package
                                                              you
marked       DNA      Casework Unit Secondary                     Evidence        It   is   recommended              that this   evidence      be

stored in a refrigerator or freezer and isolated                         from evidence             that   has not been examined




                                                                        Brandon McCollum
                                                                        DNA      Casework Unit




Page    3   of 3



2018-00267-10

                                                                 UNCLASSIFIED




                                                                                                                                                          US-00000994
